DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

Applicant’s amendment filed on 10/7/2022 has been entered. Claims 1-3, 6-8, 11-13, 16-18 and 20 have been amended. Claims 1-20 are still pending in this application, with claims 1, 6, 11 and 16 being independent.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5-6, 10-11, 15-16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5 and 7 of U.S. Patent No. 10986655 in view of Martin et al. (US 2019/0053285, hereinafter Martin). 
Regarding claims 1, 5-6, 10-11, 15-16 and 20, the Patent discloses as set forth below:

Claims of the Instant Application (17/301,931)
Claims of the Patent (10986655)
1.  A method of a terminal in a wireless communication system, the method comprising:
receiving, from a base station, system information including configuration information for transmitting an uplink data during a random access (RA) procedure;
transmitting, to the base station, an RA preamble;
receiving, from the base station, an RA response message as a response to the RA preamble ; and
transmitting, to the base station, the uplink data and a radio resource control (RRC) resume request message based on the configuration information for transmitting the uplink data, the RRC resume request message including a user equipment (UE) identity, resume cause information, and an authentication token.
1. A method of transmitting uplink data by a user equipment (UE) in a wireless communication system, the method comprising:
transmitting a random access (RA) preamble to a base station;
receiving an RA response message as a response to the RA preamble from the base station;
transmitting, to the base station, a radio resource control (RRC) resume request message including a UE identity, resume cause information and an authentication token; and
receiving, from the base station, an RRC message for suspending an RRC connection including information on deprioritization information,
wherein the RRC message for suspending the RRC connection further includes the UE identity, radio access network (RAN) discontinuous reception (DRX) cycle information, RAN notification area information, RAN periodic notification timer information, in case that a state of the UE is transited to an RRC inactive.
5. The method of claim 1, further comprising:
receiving, from the base station, an RRC message for suspending an RRC connection including information on deprioritization information,
wherein the RRC message for suspending the RRC connection further includes at least one of the UE identity, radio access network (RAN) discontinuous reception (DRX) cycle information, RAN notification area information, RAN periodic notification timer information, in case that a state of the UE is transited to an RRC inactive.
See claim 1.
6.  A terminal in a wireless communication system, the terminal comprising:
a transceiver; and
a controller configured to control the transceiver to:
receive, from a base station, system information including configuration information for transmitting an uplink data during a random access (RA) procedure;
transmit, to the base station, an RA preamble,
receive, from the base station, an RA response message as a response to the RA preamble, and
transmit, to the base station, the uplink data and a radio resource control (RRC) resume request message based on the configuration information for transmitting the uplink data, the RRC resume request message including a UE identity, resume cause information, an authentication token.
5. A user equipment (UE) for transmitting uplink data in a wireless communication system, the UE comprising:
a transceiver; and
a controller configured to:
transmit a random access (RA) preamble to a base station,
receive an RA response message as a response to the RA preamble from the base station,
transmit, to the base station, a radio resource control (RRC) resume request message including a UE identity, resume cause information and an authentication token and
receive an RRC message for suspending an RRC connection including information on deprioritization information,
wherein the RRC message for suspending the RRC connection further includes the UE identity, radio access network (RAN) discontinuous reception (DRX) cycle information, RAN notification area information, RAN periodic notification timer information, in case that a state of the UE is transited to an RRC inactive.
10. The terminal of claim 6, wherein the controller is further configured to: control the transceiver to receive, from the base station, an RRC message for suspending an RRC connection including information on deprioritization information, wherein the RRC message for suspending the RRC connection further includes at least one of the UE identity, radio access network (RAN) discontinuous reception (DRX) cycle information, RAN notification area information, RAN periodic notification timer information, in case that a state of the terminal is transited to an RRC inactive. 
See Claim 5.
11.  A method of a base station in a wireless communication system, the method comprising:
Transmitting system information including configuration information for transmitting an uplink data during a random access (RA) procedure;
receiving, from a terminal, an RA preamble;
transmitting, to the terminal, an RA response message as a response to the RA preamble; and
receiving, from the terminal, the uplink data and a radio resource control (RRC) resume request message based on the configuration information for transmitting the uplink data, the RRC resume request message including a UE identity, resume cause information, an authentication token.
3. A method of receiving uplink data by a base station in a wireless communication system, the method comprising:
receiving a random access (RA) preamble from a user equipment (UE);
transmitting an RA response message in response to the RA preamble to the UE;
receiving a radio resource control (RRC) resume request message including a UE identity, resume cause information and an authentication token from the UE; and
transmitting an RRC message for suspending an RRC connection including information on deprioritization information,
wherein the RRC message for suspending the RRC connection further includes the UE identity, radio access network (RAN) discontinuous reception (DRX) cycle information, RAN notification area information, RAN periodic notification timer information, in case that a state of the UE is transited to an RRC inactive.
15. The method of claim 11, further comprising: transmitting, to the terminal, an RRC message for suspending an RRC connection including information on deprioritization information, wherein the RRC message for suspending the RRC connection further includes at least one of the UE identity, radio access network (RAN) discontinuous reception (DRX) cycle information, RAN notification area information, RAN periodic notification timer information, in case that a state of the terminal is transited to an RRC inactive. 
See claim 3. 
16.  A base station in a wireless communication system, the base station comprising:
a transceiver; and
a controller configured to control the transceiver to:
transmit system information including configuration information for transmitting an uplink data during a random access (RA) procedure;
receive, from a terminal, an RA preamble,
transmit, to the terminal, an RA response message as a response to the RA preamble, and
receive, from the terminal, the uplink data and a radio resource control (RRC) resume request message based on the configuration information for transmitting the uplink data, the RRC resume request message including a UE identity, resume cause information, an authentication token.
7. A base station for receiving uplink data in a wireless communication system, the base station comprising:
a transceiver; and
a controller configured to:
receive a random access (RA) preamble from a user equipment (UE),
transmit an RA response message in response to the RA preamble to the UE,
receive a radio resource control (RRC) resume request message including a UE identity, resume cause information and an authentication token from the UE, and
transmit an RRC message for suspending an RRC connection including information on deprioritization information,
wherein the RRC message for suspending the RRC connection further includes the UE identity, radio access network (RAN) discontinuous reception (DRX) cycle information, RAN notification area information, RAN periodic notification timer information, in case that a state of the UE is transited to an RRC inactive.
20. The base station of claim 16, wherein the controller is further configured to:
control the transceiver to transmit, to the terminal, an RRC message for suspending an RRC connection including information on deprioritization information,
wherein the RRC message for suspending the RRC connection further includes at least one of
the UE identity, radio access network (RAN) discontinuous reception (DRX) cycle information,
RAN notification area information, RAN periodic notification timer information, in case that a state
of the terminal is transited to an RRC inactive. 
See claim 7.


Regarding claim 1, in view of the above, the conflicting claims include similar features of transmitting a random access (RA) preamble to a base station, receiving an RA response from the base station, and transmitting an uplink RRC resume request message including a UE identity, resume cause information and an authentication token. 
The instant application claim 1 includes additional features of receiving, from a base station, system information including configuration information for transmitting an uplink data during a random access (RA) procedure.
However, in the same or similar field of invention, Martin discloses that PRACH may be scheduled in resources of an uplink frame based on PRACH patterns which may be signaled to UE in system information. Uplink subframe may include PUSCH which may carry uplink data. Uplink resources may be scheduled accordingly (Martin paragraph 0117). Martin further discloses that UE transmits RRC connection resume request to the eNB, and the UL traffic is enabled (Martin Figure 7, steps 815, 820, 830, paragraph 0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patent claim 1 to have the features of receiving, from a base station, system information including configuration information for transmitting an uplink data during a random access (RA) procedure, and transmitting uplink data and RRC resume request message based on the configuration information; as taught by Martin. The suggestion/motivation would have been to enable efficient use of bandwidth and reduce battery consumption of a device (Martin paragraph 0037).
Independent claims 6, 11 and 16 are related to a terminal, a method of base station, and a base station, respectively with similar features as claim 1. These claims are not patentably distinct from claims 5, 3 and 7 of the Patent in view of reference Martin for the same reasons mentioned above for claim 1. 
Similarly, dependent claims 5, 10, 15 and 20 are not patentably distinct from claims 1, 5, 3 and 7 of the Patent in view of reference Martin (also see table above).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-8, 11-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Johansson et al. (US 2017/0202003; provided in Applicant’s IDS dated 4/19/2021, hereinafter Johansson) in view of Martin et al. (US 2019/0053285, hereinafter Martin).  

Regarding claim 1, Johansson discloses a method of a terminal in a wireless communication system, the method comprising: transmitting, to the base station, an RA preamble [Johansson Figure 5 and paragraph 0076: RA msg1 preamble is transmitted from UE to eNB];
Receiving, from the base station, an RA response message as a response to the RA preamble [Johansson Figure 5, paragraphs 0076-0077: RA msg2 is a response sent from eNB to UE]; and
Transmitting, to the base station, the uplink data and a radio resource control (RRC) resume request message based on the configuration information for transmitting the uplink data, the RRC resume request message including a user equipment (UE) identity, resume cause information, and an authentication token [Johansson Figure 5, paragraphs 0077-0078: UE sends RRC Connection Resume request message which includes UE’s resume ID (i.e. UE identity), Authentication token, Bearer Ind, and Establishment Cause (i.e. cause information). Johansson discloses that UL data is sent from eNB to the gateway when user plane is received in msg3 (RRC resume request message) (Johansson Figure 5)].
Johansson does not expressly disclose regarding receiving, from a base station, system information including configuration information for transmitting an uplink data during a random access (RA) procedure.
However, in the same or similar field of invention, Martin discloses that PRACH may be scheduled in resources of an uplink frame based on PRACH patterns which may be signaled to UE in system information. Uplink subframe may include PUSCH which may carry uplink data. Uplink resources may be scheduled accordingly (Martin paragraph 0117). Martin further discloses that UE transmits RRC connection resume request to the eNB, and the UL traffic is enabled (Martin Figure 7, steps 815, 820, 830, paragraph 0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johansson to have the features of receiving, from a base station, system information including configuration information for transmitting an uplink data during a random access (RA) procedure, and transmitting uplink data and RRC resume request message based on the configuration information; as taught by Martin. The suggestion/motivation would have been to enable efficient use of bandwidth and reduce battery consumption of a device (Martin paragraph 0037).

Regarding claim 2, Johansson and Martin disclose the method of claim 1. Johansson and Martin further disclose wherein the uplink data is multiplexed with the RRC resume request message [Msg3 can also include user plane multiplexed by MAC (see Johansson paragraph 0077). Johansson Figure 5 further discloses that UL data is sent from eNB to the gateway when user plane is received in msg3 (see Johansson Figure 5); which means that UL data is multiplexed with the RRC resume request message (msg3)]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 3, Johansson and Martin disclose the method of claim 1. Johansson and Martin further disclose regarding determining to transmit the uplink data during the RA procedure based on the system information [Martin discloses PRACH may be scheduled in resources of an uplink frame based on PRACH patterns which may be signaled to UE in system information. Uplink subframe may include PUSCH which may carry uplink data. Uplink resources may be scheduled accordingly (Martin paragraph 0117)]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 6, Johansson discloses a terminal in a wireless communication system, the terminal comprising: a transceiver; and a controller configured to control the transceiver to: transmit, to the base station, an RA preamble [Johansson Figure 1 discloses a mobile station (104) comprising a transceiver and processing circuitry (Johansson Figure 1, paragraphs 0033-0038). Johansson Figure 5 and paragraph 0076: RA msg1 preamble is transmitted from UE to eNB],
Receive, from the base station, an RA response message as a response to the RA preamble [Johansson Figure 5, paragraphs 0076-0077: RA msg2 is a response sent from eNB to UE], and
Transmit, to the base station, the uplink data and a radio resource control (RRC) resume request message based on the configuration information for transmitting the uplink data, the RRC resume request message including a user equipment (UE) identity, resume cause information, and an authentication token [Johansson Figure 5, paragraphs 0077-0078: UE sends RRC Connection Resume request message which includes UE’s resume ID (i.e. UE identity), Authentication token, Bearer Ind, and Establishment Cause (i.e. cause information). Johansson discloses that UL data is sent from eNB to the gateway when user plane is received in msg3 (RRC resume request message) (Johansson Figure 5)].
Johansson does not expressly disclose regarding receiving, from a base station, system information including configuration information for transmitting an uplink data during a random access (RA) procedure.
However, in the same or similar field of invention, Martin discloses that PRACH may be scheduled in resources of an uplink frame based on PRACH patterns which may be signaled to UE in system information. Uplink subframe may include PUSCH which may carry uplink data. Uplink resources may be scheduled accordingly (Martin paragraph 0117). Martin further discloses that UE transmits RRC connection resume request to the eNB, and the UL traffic is enabled (Martin Figure 7, steps 815, 820, 830, paragraph 0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johansson to have the features of receiving, from a base station, system information including configuration information for transmitting an uplink data during a random access (RA) procedure, and transmitting uplink data and RRC resume request message based on the configuration information; as taught by Martin. The suggestion/motivation would have been to enable efficient use of bandwidth and reduce battery consumption of a device (Martin paragraph 0037).

Regarding claim 7, Johansson and Martin disclose the terminal of claim 6. Johansson and Martin further disclose wherein the uplink data is multiplexed with the RRC resume request message [Msg3 can also include user plane multiplexed by MAC (see Johansson paragraph 0077). Johansson Figure 5 further discloses that UL data is sent from eNB to the gateway when user plane is received in msg3 (see Johansson Figure 5); which means that UL data is multiplexed with the RRC resume request message (msg3)]. In addition, the same motivation is used as the rejection of claim 6.

Regarding claim 8, Johansson and Martin disclose the terminal of claim 6. Johansson and Martin further disclose wherein the controller is further configured to: control the transceiver to determine to transmit the uplink data during the RA procedure based on the system information [Martin discloses PRACH may be scheduled in resources of an uplink frame based on PRACH patterns which may be signaled to UE in system information. Uplink subframe may include PUSCH which may carry uplink data. Uplink resources may be scheduled accordingly (Martin paragraph 0117)]. In addition, the same motivation is used as the rejection of claim 6. 

Regarding claim 11, Johansson discloses a method of a base station in a wireless communication system, the method comprising: receiving, from a terminal, an RA preamble [Johansson Figure 5 and paragraph 0076: RA msg1 preamble is transmitted from UE to eNB];
Transmitting, to the terminal, an RA response message as a response to the RA preamble [Johansson Figure 5, paragraphs 0076-0077: RA msg2 is a response sent from eNB to UE]; and
Receiving, from the terminal, the uplink data and a radio resource control (RRC) resume request message based on the configuration information for transmitting the uplink data, the RRC resume request message including a user equipment (UE) identity, resume cause information, and an authentication token [Johansson Figure 5, paragraphs 0077-0078: UE sends RRC Connection Resume request message which includes UE’s resume ID (i.e. UE identity), Authentication token, Bearer Ind, and Establishment Cause (i.e. cause information). Johansson discloses that UL data is sent from eNB to the gateway when user plane is received in msg3 (RRC resume request message) (Johansson Figure 5)].
Johansson does not expressly disclose regarding transmitting system information including configuration information for transmitting an uplink data during a random access (RA) procedure.
However, in the same or similar field of invention, Martin discloses that PRACH may be scheduled in resources of an uplink frame based on PRACH patterns which may be signaled to UE in system information. Uplink subframe may include PUSCH which may carry uplink data. Uplink resources may be scheduled accordingly (Martin paragraph 0117). Martin further discloses that UE transmits RRC connection resume request to the eNB, and the UL traffic is enabled (Martin Figure 7, steps 815, 820, 830, paragraph 0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johansson to have the features of transmitting system information including configuration information for transmitting an uplink data during a random access (RA) procedure, and transmitting uplink data and RRC resume request message based on the configuration information; as taught by Martin. The suggestion/motivation would have been to enable efficient use of bandwidth and reduce battery consumption of a device (Martin paragraph 0037).

Regarding claim 12, Johansson and Martin disclose the method of claim 11. Johansson and Martin further disclose wherein the uplink data is multiplexed with the RRC resume request message [Msg3 can also include user plane multiplexed by MAC (see Johansson paragraph 0077). Johansson Figure 5 further discloses that UL data is sent from eNB to the gateway when user plane is received in msg3 (see Johansson Figure 5); which means that UL data is multiplexed with the RRC resume request message (msg3)]. In addition, the same motivation is used as the rejection of claim 11.

Regarding claim 13, Johansson and Martin disclose the method of claim 11. Johansson and Martin further disclose wherein a transmission of the uplink data is determined during the RA procedure based on the system information [Martin discloses PRACH may be scheduled in resources of an uplink frame based on PRACH patterns which may be signaled to UE in system information. Uplink subframe may include PUSCH which may carry uplink data. Uplink resources may be scheduled accordingly (Martin paragraph 0117)]. In addition, the same motivation is used as the rejection of claim 11.

Regarding claim 16, Johansson discloses a base station in a wireless communication system, the base station comprising: a transceiver; and a controller configured to control the transceiver to: receive, from a terminal, an RA preamble [Johansson Figure 1 discloses a RAN node 102 comprising transceiver and processing circuitry (Johansson Figure 1, paragraphs 0033-0038). Johansson Figure 5 and paragraph 0076: RA msg1 preamble is transmitted from UE to eNB],
Transmit, to the terminal, an RA response message as a response to the RA preamble [Johansson Figure 5, paragraphs 0076-0077: RA msg2 is a response sent from eNB to UE], and
Receive, from the terminal, the uplink data and a radio resource control (RRC) resume request message based on the configuration information for transmitting the uplink data, the RRC resume request message including a user equipment (UE) identity, resume cause information, and an authentication token [Johansson Figure 5, paragraphs 0077-0078: UE sends RRC Connection Resume request message which includes UE’s resume ID (i.e. UE identity), Authentication token, Bearer Ind, and Establishment Cause (i.e. cause information). Johansson discloses that UL data is sent from eNB to the gateway when user plane is received in msg3 (RRC resume request message) (Johansson Figure 5)].
Johansson does not expressly disclose regarding transmitting system information including configuration information for transmitting an uplink data during a random access (RA) procedure.
However, in the same or similar field of invention, Martin discloses that PRACH may be scheduled in resources of an uplink frame based on PRACH patterns which may be signaled to UE in system information. Uplink subframe may include PUSCH which may carry uplink data. Uplink resources may be scheduled accordingly (Martin paragraph 0117). Martin further discloses that UE transmits RRC connection resume request to the eNB, and the UL traffic is enabled (Martin Figure 7, steps 815, 820, 830, paragraph 0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johansson to have the features of transmitting system information including configuration information for transmitting an uplink data during a random access (RA) procedure, and transmitting uplink data and RRC resume request message based on the configuration information; as taught by Martin. The suggestion/motivation would have been to enable efficient use of bandwidth and reduce battery consumption of a device (Martin paragraph 0037).

Regarding claim 17, Johansson and Martin disclose the base station of claim 16. Johansson and Martin further disclose wherein the uplink data is multiplexed with the RRC resume request message [Msg3 can also include user plane multiplexed by MAC (see Johansson paragraph 0077). Johansson Figure 5 further discloses that UL data is sent from eNB to the gateway when user plane is received in msg3 (see Johansson Figure 5); which means that UL data is multiplexed with the RRC resume request message (msg3)]. In addition, the same motivation is used as the rejection of claim 16.

Regarding claim 18, Johansson and Martin disclose the base station of claim 16. Johansson and Martin further disclose wherein a transmission of the uplink data is determined during the RA procedure based on the system information [Martin discloses PRACH may be scheduled in resources of an uplink frame based on PRACH patterns which may be signaled to UE in system information. Uplink subframe may include PUSCH which may carry uplink data. Uplink resources may be scheduled accordingly (Martin paragraph 0117)]. In addition, the same motivation is used as the rejection of claim 16.

Claims 4, 9, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Johansson in view of Martin, and further in view of Wang et al. (US 2019/0159262, hereinafter Wang).

Regarding claim 4, Johansson and Martin disclose the method of claim 3. Johansson and Martin do not expressly disclose wherein the system information further comprises first information associated with a size of the RRC resume request message and second information associated with a timer for transmitting the RRC resume request message.
However, in the same or similar field of invention, Wang discloses that the SIB includes information such as messageSizeGroupA which indicates a threshold/bit for determining a size for a msg3 (i.e. size of the RRC resume request message) (Wang paragraphs 0139, 0145); and mac-ContensionResolutionTImer which indicates duration for receiving msg4. When UE transmits/retransmits the msg3, a timer starts (i.e. timer for transmitting RRC resume message) (Wang paragraph 0153).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johansson and Martin to have the features of wherein the system information further comprises first information associated with a size of the RRC resume request message and second information associated with a timer for transmitting the RRC resume request message; as taught by Wang. The suggestion/motivation would have been to reduce probability of a random access failure (Wang paragraph 0006).

Regarding claim 9, Johansson and Martin disclose the terminal of claim 8. Johansson and Martin do not expressly disclose wherein the system information further comprises first information associated with a size of the RRC resume request message and second information associated with a timer for transmitting the RRC resume request message.
However, in the same or similar field of invention, Wang discloses that the SIB includes information such as messageSizeGroupA which indicates a threshold/bit for determining a size for a msg3 (i.e. size of the RRC resume request message) (Wang paragraphs 0139, 0145); and mac-ContensionResolutionTImer which indicates duration for receiving msg4. When UE transmits/retransmits the msg3, a timer starts (i.e. timer for transmitting RRC resume message) (Wang paragraph 0153).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johansson and Martin to have the features of wherein the system information further comprises first information associated with a size of the RRC resume request message and second information associated with a timer for transmitting the RRC resume request message; as taught by Wang. The suggestion/motivation would have been to reduce probability of a random access failure (Wang paragraph 0006).

Regarding claim 14, Johansson and Martin disclose the method of claim 13. Johansson and Martin do not expressly disclose wherein the system information further comprises first information associated with a size of the RRC resume request message and second information associated with a timer for transmitting the RRC resume request message.
However, in the same or similar field of invention, Wang discloses that the SIB includes information such as messageSizeGroupA which indicates a threshold/bit for determining a size for a msg3 (i.e. size of the RRC resume request message) (Wang paragraphs 0139, 0145); and mac-ContensionResolutionTImer which indicates duration for receiving msg4. When UE transmits/retransmits the msg3, a timer starts (i.e. timer for transmitting RRC resume message) (Wang paragraph 0153).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johansson and Martin to have the features of wherein the system information further comprises first information associated with a size of the RRC resume request message and second information associated with a timer for transmitting the RRC resume request message; as taught by Wang. The suggestion/motivation would have been to reduce probability of a random access failure (Wang paragraph 0006).

Regarding claim 19, Johansson and Martin disclose the base station of claim 18. Johansson and Martin do not expressly disclose wherein the system information further comprises first information associated with a size of the RRC resume request message and second information associated with a timer for transmitting the RRC resume request message.
However, in the same or similar field of invention, Wang discloses that the SIB includes information such as messageSizeGroupA which indicates a threshold/bit for determining a size for a msg3 (i.e. size of the RRC resume request message) (Wang paragraphs 0139, 0145); and mac-ContensionResolutionTImer which indicates duration for receiving msg4. When UE transmits/retransmits the msg3, a timer starts (i.e. timer for transmitting RRC resume message) (Wang paragraph 0153).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johansson and Martin to have the features of wherein the system information further comprises first information associated with a size of the RRC resume request message and second information associated with a timer for transmitting the RRC resume request message; as taught by Wang. The suggestion/motivation would have been to reduce probability of a random access failure (Wang paragraph 0006). 

Claims 5, 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johansson, Martin, Suzuki et al. (US 2014/0198640; provided in Applicant’s IDS dated 4/19/2021, hereinafter Suzuki), and further in view of Ohlsson et al. (US 10945303, hereinafter Ohlsson).

Regarding claim 5, Johansson and Martin disclose the method of claim 1. Johansson and Martin do not expressly disclose the features of receiving, from the base station, an RRC message for suspending an RRC connection including information on deprioritization information, wherein the RRC message for suspending the RRC connection further includes at least one of the UE identity, radio access network (RAN) discontinuous reception (DRX) cycle information, RAN notification area information, RAN periodic notification timer information, in case that a state of the UE is transited to an RRC inactive.
However, in the same or similar field of invention, Suzuki discloses that the UE receives from eNB RRC Connection reject message which essentially suspends the connection. The message includes deprioritization information (see Suzuki paragraphs 0027-0029 and tables 1 and 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johansson and Martin to have the features of receiving, from the base station, an RRC message for suspending an RRC connection including information on deprioritization information; as taught by Suzuki. The suggestion/motivation would have been to provide enhancements for deprioritization in RRC (Suzuki abstract).
Although Martin Figure 8 discloses that a UE receives an RRC connection suspend message with a resume ID; Johansson, Martin and Suzuki do not expressly disclose the features of wherein the RRC message for suspending the RRC connection further includes at least one of the UE identity, radio access network (RAN) discontinuous reception (DRX) cycle information, RAN notification area information, RAN periodic notification timer information, in case that a state of the UE is transited to an RRC inactive.
However, in the same or similar field of invention, Ohlsson discloses that when UE has been inactive for a certain period of time, the eNB suspends a connection by sending RRC connection suspend to the UE. The RRC connection suspend message contains resume ID (i.e. UE context and associated identifier or UE identity) (see Ohlsson column 1 lines 53-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johansson, Martin and Suzuki to have the features of wherein the RRC message for suspending the RRC connection further includes at least one of the UE identity, radio access network (RAN) discontinuous reception (DRX) cycle information, RAN notification area information, RAN periodic notification timer information, in case that a state of the UE is transited to an RRC inactive; as taught by Ohlsson. The suggestion/motivation would have been to enable the resuming eNB to quickly and efficiently identify the suspending eNB in order to retrieve the UE context (Ohlsson column 2 lines 35-40). 

Regarding claim 10, Johansson and Martin disclose the terminal of claim 6. Johansson and Martin do not expressly disclose wherein the controller is further configured to: control the transceiver to receive, from the base station, an RRC message for suspending an RRC connection including information on deprioritization information, wherein the RRC message for suspending the RRC connection further includes at least one of the UE identity, radio access network (RAN) discontinuous reception (DRX) cycle information, RAN notification area information, RAN periodic notification timer information, in case that a state of the terminal is transited to an RRC inactive. 
However, in the same or similar field of invention, Suzuki discloses that the UE receives from eNB RRC Connection reject message which essentially suspends the connection. The message includes deprioritization information (see Suzuki paragraphs 0027-0029 and tables 1 and 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johansson and Martin to have the features of wherein the controller is further configured to: control the transceiver to receive, from the base station, an RRC message for suspending an RRC connection including information on deprioritization information; as taught by Suzuki. The suggestion/motivation would have been to provide enhancements for deprioritization in RRC (Suzuki abstract).
Although Martin Figure 8 discloses that a UE receives an RRC connection suspend message with a resume ID; Johansson, Martin and Suzuki do not expressly disclose the features of wherein the RRC message for suspending the RRC connection further includes at least one of the UE identity, radio access network (RAN) discontinuous reception (DRX) cycle information, RAN notification area information, RAN periodic notification timer information, in case that a state of the terminal is transited to an RRC inactive.
However, in the same or similar field of invention, Ohlsson discloses that when UE has been inactive for a certain period of time, the eNB suspends a connection by sending RRC connection suspend to the UE. The RRC connection suspend message contains resume ID (i.e. UE context and associated identifier or UE identity) (see Ohlsson column 1 lines 53-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johansson, Martin and Suzuki to have the features of wherein the RRC message for suspending the RRC connection further includes at least one of the UE identity, radio access network (RAN) discontinuous reception (DRX) cycle information, RAN notification area information, RAN periodic notification timer information, in case that a state of the UE is transited to an RRC inactive; as taught by Ohlsson. The suggestion/motivation would have been to enable the resuming eNB to quickly and efficiently identify the suspending eNB in order to retrieve the UE context (Ohlsson column 2 lines 35-40).

Regarding claim 15, Johansson and Martin disclose the method of claim 11. Johansson and Martin do not expressly disclose the features of transmitting, to the terminal, an RRC message for suspending an RRC connection including information on deprioritization information, wherein the RRC message for suspending the RRC connection further includes at least one of the UE identity, radio access network (RAN) discontinuous reception (DRX) cycle information, RAN notification area information, RAN periodic notification timer information, in case that a state of the terminal is transited to an RRC inactive. 
However, in the same or similar field of invention, Suzuki discloses that the UE receives from eNB RRC Connection reject message which essentially suspends the connection. The message includes deprioritization information (see Suzuki paragraphs 0027-0029 and tables 1 and 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johansson and Martin to have the features of transmitting, to the terminal, an RRC message for suspending an RRC connection including information on deprioritization information; as taught by Suzuki. The suggestion/motivation would have been to provide enhancements for deprioritization in RRC (Suzuki abstract).
Although Martin Figure 8 discloses that a UE receives an RRC connection suspend message with a resume ID; Johansson, Martin and Suzuki do not expressly disclose the features of wherein the RRC message for suspending the RRC connection further includes at least one of the UE identity, radio access network (RAN) discontinuous reception (DRX) cycle information, RAN notification area information, RAN periodic notification timer information, in case that a state of the terminal is transited to an RRC inactive. 
However, in the same or similar field of invention, Ohlsson discloses that when UE has been inactive for a certain period of time, the eNB suspends a connection by sending RRC connection suspend to the UE. The RRC connection suspend message contains resume ID (i.e. UE context and associated identifier or UE identity) (see Ohlsson column 1 lines 53-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johansson, Martin and Suzuki to have the features of wherein the RRC message for suspending the RRC connection further includes at least one of the UE identity, radio access network (RAN) discontinuous reception (DRX) cycle information, RAN notification area information, RAN periodic notification timer information, in case that a state of the UE is transited to an RRC inactive; as taught by Ohlsson. The suggestion/motivation would have been to enable the resuming eNB to quickly and efficiently identify the suspending eNB in order to retrieve the UE context (Ohlsson column 2 lines 35-40).

Regarding claim 20, Johansson and Martin disclose the base station of claim 16. Johansson and Martin do not expressly disclose wherein the controller is further configured to: control the transceiver to transmit, to the terminal, an RRC message for suspending an RRC connection including information on deprioritization information, wherein the RRC message for suspending the RRC connection further includes at least one of the UE identity, radio access network (RAN) discontinuous reception (DRX) cycle information, RAN notification area information, RAN periodic notification timer information, in case that a state of the terminal is transited to an RRC inactive. 
However, in the same or similar field of invention, Suzuki discloses that the UE receives from eNB RRC Connection reject message which essentially suspends the connection. The message includes deprioritization information (see Suzuki paragraphs 0027-0029 and tables 1 and 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johansson and Martin to have the features of wherein the controller is further configured to: control the transceiver to transmit, to the terminal, an RRC message for suspending an RRC connection including information on deprioritization information; as taught by Suzuki. The suggestion/motivation would have been to provide enhancements for deprioritization in RRC (Suzuki abstract).
Although Martin Figure 8 discloses that a UE receives an RRC connection suspend message with a resume ID; Johansson, Martin and Suzuki do not expressly disclose the features of wherein the RRC message for suspending the RRC connection further includes at least one of the UE identity, radio access network (RAN) discontinuous reception (DRX) cycle information, RAN notification area information, RAN periodic notification timer information, in case that a state of the terminal is transited to an RRC inactive. 
However, in the same or similar field of invention, Ohlsson discloses that when UE has been inactive for a certain period of time, the eNB suspends a connection by sending RRC connection suspend to the UE. The RRC connection suspend message contains resume ID (i.e. UE context and associated identifier or UE identity) (see Ohlsson column 1 lines 53-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johansson, Martin and Suzuki to have the features of wherein the RRC message for suspending the RRC connection further includes at least one of the UE identity, radio access network (RAN) discontinuous reception (DRX) cycle information, RAN notification area information, RAN periodic notification timer information, in case that a state of the UE is transited to an RRC inactive; as taught by Ohlsson. The suggestion/motivation would have been to enable the resuming eNB to quickly and efficiently identify the suspending eNB in order to retrieve the UE context (Ohlsson column 2 lines 35-40).


Response to Arguments

Applicant’s arguments filed on 10/7/2022 with respect to claim rejection under 35 U.S.C. § 102 and 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised according to the amended claims. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414